Citation Nr: 1025852	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a heart disorder to 
include coronary artery disease.

3.  Entitlement to service connection for a lung disorder to 
include as due to asbestos exposure.  

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a neurological disorder 
of the upper extremities.  

6.  Entitlement to service connection for a neurological disorder 
of the lower extremities.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
son testified at a personal hearing at the Board in January 2009.  

The issues on appeal were previously before the Board in February 
2009 when they were remanded for additional evidentiary 
development.  Also before the Board in February 2009 were claims 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD) and for hearing loss.  These claims were also 
remanded in February 2009.  In February 2010, the RO granted 
service connection for hearing loss and for PTSD.  The issues are 
no longer in appellate status.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart 
disorder to include coronary artery disease and entitlement to 
service connection for a lung disorder to include as due to 
asbestos exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A left eye disorder was not present during active duty or for 
many years thereafter and the preponderance of the evidence is 
against finding that a left eye injury occurred during active 
duty.

2.  A back disorder was not present during active duty or for 
many years thereafter and the preponderance of the evidence is 
against finding that a back injury occurred during active duty. 

3.  A neurological disorder of the upper extremities was not 
present during active duty or for many years thereafter and the 
preponderance of the evidence is against finding that a 
neurological disorder of the upper extremities occurred during 
active duty.  

4.  There is no competent evidence of the current existence of a 
neurological disorder of the lower extremities.  


CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A back disorder was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

3.  A neurological disorder of the upper extremities was not 
incurred in or aggravated by the Veteran's military service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

4.  A neurological disorder of the lower extremities was not 
incurred in or aggravated by the Veteran's military service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to the benefits adjudicated by this decision.  
The discussion in a November 2004 VCAA letter has informed the 
appellant of the information and evidence necessary to warrant 
entitlement to service connection for his left eye, back, and 
upper and lower extremities claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after complete notification 
of the Veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate the issues adjudicated by this appeal, but he was 
not provided with notice of the types of evidence necessary to 
establish an effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the Veteran on this 
element, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for a 
left eye disorder, for a back disorder and for neurological 
disorders of the upper and lower extremities, any questions as to 
the effective dates to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With 
regard to the service connection claims adjudicated by this 
decision, the Board notes that the Veteran has not been afforded 
VA examinations.  The Board finds no prejudice flows to the 
Veteran as a result of the failure to provide VA examinations.  
This is because, as set out below, the Board finds that the 
preponderance of the evidence is against finding that the Veteran 
experienced any injury to or disease of his left eye, back or 
upper or lower extremities while on active duty.  Without 
evidence of an in-service injury or disease, any opinion 
attempting to link a current disorder to the Veteran's active 
duty service would be speculative, at best, and service 
connection cannot be granted based on speculative evidence.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues adjudicated by this decision.  
The claims file documents that the Veteran has reported receiving 
private treatment for some of the disabilities on appeal.  
Significantly, despite being requested, the Veteran has not 
indentified any outstanding private medical evidence which should 
be associated with the claims file.  VA cannot attempt to obtain 
private medical evidence in support of the Veteran's claim 
without first being informed of the nature and location of the 
evidence and without having the Veteran sign an appropriate 
release.  Attempts were made to obtain in-service hospitalization 
records reported to exist by the Veteran.  However, all attempts 
to obtain this evidence were not fruitful.  The Veteran was 
informed of VA's inability to obtain these records in December 
2009.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  The Veteran is 
not competent to provide a complex medical opinion regarding the 
etiology of a left eye disorder, a back disorder or neurological 
disorders of the upper or lower extremities.  See Barr.  

The Board finds reason to question the Veteran's credibility.  As 
further set out elsewhere in this decision, the Veteran has 
provided evidence which is contradicted by objective evidence of 
record and has also provided conflicting stories as to how he 
incurred some of the disabilities on appeal.  

One of the major incidents reported by Veteran and opined by him 
to be the genesis of several of his disabilities was an explosion 
which occurred at the Port of Chicago.  He has reported in 
numerous statements that he was standing watch when he was nearly 
thrown overboard by a tremendous explosion which also almost 
knocked over his ship which was in dry dock.  He has also 
informed a clinician that he was on the ship during the explosion 
and the ship almost sunk.  Significantly, a deck log from the 
ship the Veteran was stationed on July 17, 1944 indicates that 
the ship was moored at that time (not dry docked) and that a loud 
explosion of undetermined origin was heard.  Several hours later, 
a report was heard of an explosion at Port Chicago.  There was no 
indication in the deck log that the ship was almost tipped over 
as a result of the blast.  The Board can find no reason for such 
a misstatement of significant facts other than the Veteran was 
lying when advancing such a history in pursuit of material gains.  
The Board finds that, if the Veteran's ship was exposed to a 
blast so extensive that the ship was almost tipped over (in dry 
dock) and the Veteran was almost thrown overboard that such an 
event would have been recorded in the ship's log.  The nature of 
the ship's log entry is such that the Board finds no significant 
explosion was experienced by the Veteran or his ship as a result 
of the accident at the Port of Chicago.  People on board only 
heard the explosion without experiencing any other blast effects.  
This large discrepancy in the Veteran's alleged account of what 
happened versus the history as recorded in the ship's log leads 
the Board to place significantly reduced probative value on the 
Veteran's self-reported history.

The Veteran alleged that, in August 1944, he was standing watch 
when a gas leak exploded.  He alleged that a three story building 
next to the dock had its corner knocked off.  Again, the ship's 
log does not reflect such activity.  The Board finds that, if 
such an explosion actually occurred, there would have been some 
reference to this fact in the deck log.  The absence of such 
evidence leads the Board to again find the Veteran is less than 
truthful when reporting his in-service history.  

The Veteran seemed to indicate, on a statement in support of 
claim which was received in September 2009 that, during a 
typhoon, he was at the helm of the ship.  He wrote that "we" 
had two sailors handling the helm and ". . . it took all our 
strength to keep on course.  We worked 4 hours shifts on the helm 
and then traded off to keep the men fresh."  There is no 
indication in the service personnel records that the Veteran 
received any type of training in maneuvering a ship.  The Board 
finds it highly unlikely that the Veteran would have been placed 
at the helm, during a typhoon, when he did not receive any 
training in conning a ship.  This statement which is contradicted 
by objective evidence of record again leads the Board to find 
that the Veteran is less than truthful when reporting his in-
service history.  

There are other issues where the Veteran's credibility is 
questioned by the Board.  These are addressed below.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran submitted the claims which initiated the current 
appeal in May 2004.  By way of background, the service treatment 
records reveal that the Veteran was found to be without pertinent 
defects at the time of the July 1942 entrance examination.  
Vision was 20/20 bilaterally.  There was no indication that there 
was any trouble with the spine or extremities.  

Examination conducted in October 1943 in connection with the 
Veteran's attending radar school indicated that vision was 20/15 
in the right eye and 20/20 in the left.  

The Veteran was found to be without pertinent defects at the time 
of the separation examination which was conducted in October 
1945.  Vision was 20/20 bilaterally.  The spine and extremities 
were normal.  

The service personnel records document that the Veteran served on 
the USS Pueblo from May 1944 to October 1945.  



Entitlement to service connection for a left eye disorder

In his claim which was received in May 2004, the Veteran reported 
that he had had metal in his eye prior to active duty but was 
claiming that the injury was aggravated by active duty due to eye 
strain and vision problems.  

In January 2009, the Veteran's son testified that the Veteran was 
injured when he was hit in the eye by a piece of metal from a 
practice depth charge.  It was alleged that the Veteran was 
treated at the Marine Hospital in San Francisco.  

There is competent evidence of record documenting the current 
existence of a left eye cataract and residuals (as well as a 
right eye cataract).  The VA clinical records also indicate the 
Veteran had a history of primary open angle glaucoma.    

The Board finds that service connection is not warranted for a 
left eye disorder.  The service treatment record were completely 
silent as to complaints of, diagnosis of or treatment for any eye 
disorders.  The Veteran's vision was found to be 20/20 at the 
time of discharge.  The only evidence of record which indicates 
that the Veteran injured his left eye during active duty is the 
Veteran's own allegations and those of his representative and 
son.  Significantly, as set out above, the Board finds reason to 
place reduced probative value on the Veteran's reports of his in-
service history.  Furthermore, with regard to the left eye claim, 
there is an additional discrepancy.  At the time of the Veteran's 
original application for compensation which was received in 2004, 
it was alleged that the Veteran had a pre-existing left eye 
disorder which was aggravated by the Veteran's active duty 
service.  There was no report of any in-service eye injury when 
the claim was originally submitted.  At the time of the January 
2009 hearing conducted by the undersigned, it was alleged that 
the Veteran's left eye was injured when struck by part of a 
practice depth charge (hedgehog).  There was no testimony 
regarding a pre-existing eye disorder or aggravation of a pre-
existing eye disorder.  It is not apparent to the Board why the 
Veteran's theory of injury had changed from 2004 to 2009.  The 
Veteran and his representative have not provided any explanation 
for the discrepancy.  Furthermore, there is no evidence of record 
indicating that the Veteran received any specialized training in 
the use of a "hedgehog."  The Board finds it unlikely that the 
Veteran would be assigned to a weapon if he had no actual 
training on that particular weapon.  Based on this discrepancy 
and others noted in this decision, the Board finds that 
significantly reduced probative value should be placed on the 
Veteran's self-reported history.  

The Board notes that attempts to obtain the medical records which 
reflect alleged eye treatment were unsuccessful and there is no 
indication that such records were actually created.  

The Board finds the objective evidence of record does not support 
a finding that the Veteran injured his left eye during active 
duty and the Veteran's subjective allegations have been 
discounted due to problems with the Veteran's veracity.  

There is no evidence of any continuity of symptomatology of a 
left eye disorder from active duty to the present.  The clinical 
records do not reflect such a history and the Veteran has not 
alleged such a fact pattern.  The Veteran was found to have 20/20 
vision bilaterally at the time of his discharge.  The first post 
service evidence of a left eye disability is dated many decades 
after the Veteran's discharge.  The Veteran's son testified that 
the Veteran had complained of eye problems for a long time.  The 
son did not indicate that the complaints had begun during active 
duty.  A July 2007 VA clinical record indicates the Veteran 
reported that his vision watching television had become a little 
fuzzy ever since an aneurysm five weeks prior.  There was no 
indication that the eye symptomatology had been long standing.  
This evidence weighs against a finding of continuity of 
symptomatology.  

The Board finds that the preponderance of the probative evidence 
of record is against finding that the Veteran experienced a left 
eye injury during active duty which resulted in the currently 
existing left eye disorder or that a left eye disorder was 
otherwise present during active duty.  The only evidence of an 
in-service eye injury or aggravation of a pre-existing eye injury 
is the Veteran's testimony and allegations which the Board finds 
reason to discount due to inconsistencies with the objective 
evidence of record.  


Entitlement to service connection for a back disorder

In his May 2004 claim, the Veteran wrote that he was missing one 
vertebrae from birth but he had a back problem which was 
aggravated by military service when he fell during a typhoon.  

In a stressor statement which was received in October 2004, the 
Veteran reported that his ship was caught in a typhoon.  He did 
not indicate, in any way, that he experienced an injury during 
this storm.  

At the time of the January 2009 hearing, the Veteran's son 
alleged that the Veteran injured his back when he was almost 
thrown overboard as a result of an explosion at the Port of 
Chicago.  It was also alleged that the Veteran injured his back 
handling heavy ammunition that would misfire.  The Veteran's son 
indicated that the first time he remembered his father 
complaining of back problems was when the Veteran was 40 years 
old.  (The Veteran was born in 1922.)

There is competent evidence of the current existence of a back 
disorder.  A July 2007 VA clinical record indicates that a 
lumbosacral spine X-ray was interpreted as revealing an old 
compression fracture of L1 which was probably from an old fall.  
This evidence does not link a current back disorder to the 
Veteran's active duty service.  

The Board finds that service connection is not warranted for a 
back disorder.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for a back disorder.  
The only evidence of record which supports a finding that the 
Veteran injured his back is his own allegations and testimony and 
that of his son.  As set out elsewhere in this decision, the 
Board finds reason to place significantly reduced probative value 
on the Veteran's self-reported history.  With regard to the back 
claim, as set out above, the Veteran originally indicated that he 
had a pre-existing back disorder which was aggravated by a fall 
which occurred during a typhoon.  In subsequent statements, when 
discussing the typhoon, the Veteran did not indicate that he had 
fallen in any way.  Subsequently, it was advanced that the 
Veteran's back injury was the result of the explosion at the Port 
of Chicago.  It is not apparent to the Board why these 
conflicting theories of injury were advanced if, in fact, any of 
them actually occurred.  The Board finds the preponderance of the 
probative evidence of record does not support a finding that the 
Veteran injured his back during active duty.  

There is no continuity of symptomatology of a back disorder from 
the time of discharge to the present.  As set out above, the 
service treatment record were silent as to complaints of, 
diagnosis of or treatment for back problems.  The first medical 
evidence of problems with the Veteran's back is dated decades 
after his discharge.  An October 2005 VA clinical record 
indicates the Veteran reported experiencing shooting sensations 
from the base of his spine to the occiput which resulted in him 
losing consciousness approximately once per year to once every 
two years.  It was recorded that the Veteran believed this 
symptomatology was the result of a bad motor vehicle accident 
which occurred in the 1970's.  There was no mention at all of a 
prior injury during active duty.  This evidence weighs against a 
finding of continuity of symptomatology.  

The only evidence of record which indicates that the Veteran 
injured his back during active duty is the Veteran's own 
allegations and his son's testimony.  As set out elsewhere, the 
Board finds reason to place reduced probative value on the 
Veteran's self-reported history.  Furthermore, the fact that the 
Veteran originally alleged he injured his back while in a typhoon 
and then subsequently was silent as to such a fact pattern lends 
further probative weight to the Board's finding that the 
Veteran's self-reported history is not probative. 

Entitlement to service connection for a neurological disorder of 
the upper extremities

In his May 2004 claim, the Veteran alleged that he had 
neurological damage as a result of a concussion.  

The service treatment records were silent as to complaints of, 
diagnosis of or treatment for any neurological problems to 
include problems with the upper extremities.  

There is some competent evidence of the current existence of 
neurological problems of the right upper extremity but this is 
dated many years after service.  A January 2007 nerve conduction 
study performed on the right upper extremity was interpreted as 
revealing evidence of a right median neuropathy at or distal to 
the wrist which was severe in degree.  Another January 2007 
record indicates the Veteran had carpal-tunnel syndrome symptoms 
in the right hand with difficulty holding items.  A February 2007 
clinical record references carpal-tunnel syndrome.  

There is no competent evidence of record linking the currently 
existing right carpal-tunnel syndrome (or any other neurological 
disorder of the upper extremities) to the Veteran's active duty 
service.  None of the clinical records which reference the 
disorder attribute it, in any way, to the Veteran's active duty 
service.  The Veteran has opined that he currently experiences 
neurological problems as a result of being exposed to a blast 
during active duty.  This opinion is non-persuasive for two 
reasons.  As set out elsewhere in this decision, the Board has 
found reason to place significantly reduced probative value on 
the Veteran's self-reported history.  Other than the Veteran's 
allegations, there is no indication that the Veteran was 
subjected to any blast or concussion during active duty.  Nor was 
there any other evidence of an in-service injury which 
neurologically affected the upper extremities.  Furthermore, as 
set out above, the Board finds that the Veteran is not competent 
to diagnose a currently existing neurological disorder and he is 
not competent to provide an opinion as to etiology of a currently 
existing neurological disorder.  The Veteran's opinion as to the 
existence and etiology of a distinct neurological disorder of the 
upper extremities is without probative value.  

The Board finds the preponderance of the probative evidence of 
record does not support a finding that the Veteran neurologically 
injured his upper extremities during active duty.  His allegation 
that he was exposed to blasts or concussions during active duty 
is not supported by any objective evidence of record and the 
Board places significantly reduced probative value on the 
Veteran's self-reported history due to the inaccuracies and 
inconsistencies previously discussed.  

There is no continuity of symptomatology of neurological problems 
of the upper extremities from the time of discharge to the 
present.  The first medical evidence of the problem with the 
right upper extremity was dated many years after discharge and 
there is no medical evidence of problems with the left upper 
extremity.  The Veteran has not alleged that he had had 
continuous problems with his upper extremities since discharge.  

As the preponderance of the evidence is against finding that the 
Veteran injured his upper extremities during active duty and as 
there is no competent evidence of record linking a currently 
existing neurological disorder of the upper extremities to the 
Veteran's active duty service on any basis, service connection is 
not warranted.  

Entitlement to service connection for a neurological disorder of 
the lower extremities

In his May 2004 claim, the Veteran alleged that he had 
neurological damage as a result of a concussion.  

The service treatment records are silent as to complaints of, 
diagnosis of or treatment for problems with the Veteran's lower 
extremities including any neurological problems.  Furthermore, 
the post-service medical evidence is devoid of any findings of a 
neurological disorder of the lower extremities.  A VA clinical 
record dated in March 2007 reveals the Veteran reported pains in 
the lower back and associated leg pains.  The pertinent 
assessment was low back pain which sounded like pseudo-
claudication.  This is the only medical evidence of record which 
indicates the Veteran had any problems with the lower 
extremities.  This evidence does not indicate that the Veteran 
currently experiences neurological problems of the lower 
extremities.  The symptomatology noted in March 2007 was 
attributed to the Veteran's back.  A separate neurological 
disorder was not identified.  There is no other medical evidence 
of record documenting the current existence of neurological 
problems with the lower extremities.  The only evidence of record 
which indicates that the Veteran currently experiences a 
neurological disorder of the lower extremities is the Veteran's 
own allegations and testimony.  As set out above, the Veteran is 
not competent to provide an opinion regarding the existence and 
etiology of a neurological disorder of the lower extremities.  In 
the absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board further notes there is no competent evidence of the 
presence of neuropathy of the lower extremities at any time 
during the appeal period.  


ORDER

Entitlement to service connection for a left eye disorder is not 
warranted.  The appeal is denied.

Entitlement to service connection for a back disorder is not 
warranted.  The appeal is denied.

Entitlement to service connection for a neurological disorder of 
the upper extremities is not warranted.  The appeal is denied.

Entitlement to service connection for a neurological disorder of 
the lower extremities is not warranted.  The appeal is denied.


REMAND

The Veteran has claimed entitlement to a heart disorder to 
include coronary artery disease.  There is competent evidence of 
the current existence of a heart condition.  In his May 2004 
claim, the Veteran reported that he had cardiovascular disease 
and a defective heart which was due to a concussion.  The Veteran 
has recently claimed in May 2010, however, that he has 
cardiovascular disease which was the result of his service-
connected posttraumatic stress disorder (PTSD).  The Veteran's 
representative submitted an extract of Cecil Textbook of 
Medicine, (22nd Edition, 2004) p. 253 which he indicates provides 
as follows:  "Psychosocial factors, such as anger, anxiety, 
depression, hostility, type A behavior, and various measures of 
social support, have been associated with the occurrence and 
recurrence of [cardiovascular disease].  In addition, measures of 
cardiovascular physiologic reactivity have been correlated with 
[cardiovascular disease] outcomes."  The appellant has argued 
that commonly accepted medical principles relate that psychiatric 
disorders are associated with the onset/worsening of 
cardiovascular disease.  The Board is thus presented with 
evidence of a current cardiac disability and some evidence of a 
potential link between cardiovascular disability and the service-
connected PTSD but no opinion has been obtained to determine if 
there is an etiologic link in the present case.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is (1) evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  In the current 
case, the requirement that there be an in-service injury or event 
is satisfied by the service-connected PTSD which is alleged to be 
the genesis of the cardiac disability.  Based on the above, the 
Board finds the Veteran should be afforded a VA examination to 
determine if he currently experiences a cardiac disorder which 
was etiologically linked to the Veteran's service-connected PTSD.  

The Veteran has claimed that he currently experiences a pulmonary 
disorder which he alleges is the result of exposure to asbestos 
while on active duty.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on asbestos-
related diseases.  This circular, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular were included in VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, 
the M2-1 provisions regarding asbestos exposure were amended.  
The new M21-1 guidelines were set forth at M21-1, Part VI, para. 
7.21 (Oct. 3, 1997).  The guidelines provide, in part, that the 
clinical diagnosis of asbestosis requires a history of exposure 
and radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  

The Veteran has alleged that he was exposed to large amounts of 
asbestos in May 1944 when the ship he was on was sprayed with the 
material while the men were still aboard.  A review of the ship's 
log from May 1944 does not document this allegation.  
Furthermore, as set out elsewhere in this decision, the Board 
finds reason to place reduced probative value on the Veteran's 
self-reported history.  The Board notes, however, that the RO has 
conceded that the Veteran had minimal exposure to asbestos.  The 
Board further notes the Veteran was assigned to a Navy ship for a 
period of time and the pertinent regulations note that asbestos 
was present on ships.  Based on the above, the Board finds that 
the Veteran had minimal exposure to asbestos.  

In response to a development letter which was sent in March 2009 
asking, in part, about pre and post service employment, the 
Veteran responded that he had worked for a railroad prior to 
active duty and post-service worked in a steel mill and in 
woodshop.  The Veteran's response does not indicate the type of 
work he performed or whether he was exposed to asbestos while 
performing the reported employment.  This is significant, in that 
the development required for asbestos claims consists, in part, 
of making a determination as to the Veteran's exposure to 
asbestos prior to during and subsequent to active duty.  

The Board finds that additional development is required prior to 
adjudication of the Veteran's lung disorder claim.  The Veteran 
must be contacted to determine the extent, if any, of his pre-
service and post-service exposure to asbestos.  Additionally, as 
exposure to asbestos is conceded, the Veteran should be provided 
with an examination to determine if a currently existing lung 
disorder was etiologically linked to exposure to asbestos.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for pulmonary disorders, PTSD, and 
cardiac disorders.  After securing any 
necessary releases, obtain those records 
identified by the Veteran which have not been 
associated with the claims file to the extent 
possible.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.  

2.  Contact the Veteran and request that he 
provide information as to his pre-service and 
post-service employment including the dates 
of such employment and whether the employment 
entailed any exposure to asbestos.  

3.  Schedule the Veteran for a VA heart 
examination by an appropriately qualified 
health care professional to determine whether 
the Veteran currently experiences a cardiac 
disorder which was etiologically linked to 
his PTSD.  The claims file, to include a copy 
of this remand, must be made available to the 
examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  After reviewing the 
record, the VA examiner should answer the 
following question:  

Whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran currently has a cardiac disorder 
which is etiologically linked to the service-
connected PTSD, to include on an aggravation 
basis (i.e., whether the Veteran's cardiac 
disorder(s) permanently increased in severity 
beyond the natural progress due to the 
service-connected PTSD).  The examiner must 
be informed that service connection is 
currently in effect for PTSD.  

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Schedule the Veteran for a VA pulmonary 
examination by an appropriately qualified 
health care professional to determine whether 
the Veteran currently experiences an 
asbestosis-related disease or other lung 
disorder due to service, including asbestos 
exposure.  The claims file, to include a copy 
of this remand, must be made available to the 
examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  After reviewing the 
record, the VA examiner should answer the 
following questions:  

(a)  Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran has an asbestos-related 
disease, including asbestosis.  

(b)  If yes, then whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any current asbestos-related 
disease is related to in-service asbestos 
exposure.  The examiner must be informed that 
the Veteran had minimal exposure to asbestos 
during the normal course of his duties on 
board the USS Pueblo.  The examiner must also 
be informed of any pre-service and post-
service exposure to asbestos indicated by the 
record.  

(c)  For any lung disorder diagnosed, the 
examiner should also provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
currently existing lung disorder was 
etiologically linked to the Veteran's active 
duty service including exposure to minimal 
asbestos while on active duty.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

5.  After completing any additional 
development deemed necessary, readjudicate 
the claims.  If any benefit requested on 
appeal is not fully granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained after 
the issuance of the last supplemental 
statement of the case or statement of the 
case as the situation may require, and 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.  
By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


